In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3395

Mary Anne Hedrich,

Plaintiff-Appellant,

v.

Board of Regents of the University
of Wisconsin System, et al.,

Defendants-Appellees.

Appeal from the United States District Court
for the Western District of Wisconsin.
No. 99-C-719-C--Barbara B. Crabb, Chief Judge.

Argued April 4, 2001--Decided December 19, 2001


  Before Coffey, Manion, and Diane P. Wood,
Circuit Judges.

  Diane P. Wood, Circuit Judge. Mary Anne
Hedrich was an assistant professor in the
Department of Health, Physical Education,
Recreation and Coaching at the University
of Wisconsin at Whitewater (the
University). She was unsuccessful in her
effort to be awarded tenure, however, and
she eventually filed this suit alleging
violations of state and federal law. The
district court ultimately dismissed all
of her theories either under Rule
12(b)(6) or on summary judgment. Hedrich
appeals only the court’s rulings on her
Title VII, equal protection, and liberty
interest in future employment counts. For
the reasons that follow, we affirm.

I

  Given the procedural route the case took
in reaching this court, we take the facts
in a light favorable to Hedrich. For
those parts of the case that were
dismissed under Rule 12(b)(6), this means
that we ask whether any set of facts
consistent with her complaint could be
presented that would entitle her to
relief; for those parts that were
dismissed on summary judgment, the
question is whether the facts before the
court, taken in the light most favorable
to Hedrich, would permit a reasonable
finder of fact to rule in her favor. In
addition, for the summary judgment
portion of the case we must first
consider which facts were properly before
the court. Rule 56(c) of the Federal
Rules of Civil Procedure says that
summary judgment is proper if "the
pleadings, depositions, answers to
interrogatories, and admissions on file,
together with the affidavits, if any"
show that there are no genuine issues of
material fact and that the moving party
is entitled to judgment on the law. In
order to facilitate the court’s
consideration of supporting materials,
however, most district courts have
enacted local rules to impose some
structure on the process. Here, Hedrich
failed to follow those rules, and she may
have paid a price for that. (We say "may"
only because it is not at all clear that
the court’s enforcement of the local
rules made any difference to the ultimate
outcome; on the outside chance that it
did, we have considered Hedrich’s
arguments on this part of the case.)

  Once the University filed its motion for
summary judgment, along with its
supporting materials, it was up to
Hedrich to show why genuine issues of
material fact remained in the case.
Although Hedrich did file a response to
the University’s motion, the court found
fatal flaws in her "Response to
Defendants’ Proposed Findings of Fact and
Conclusions of Law" and her "Proposed
Additional Findings of Fact." Because
both of these filings violated the
court’s local summary judgment procedures
in significant respects, the court
decided to disregard much of Hedrich’s
evidence and to treat as admitted many of
the defendants’ factual propositions.
Hedrich contends that this action was an
abuse of discretion, because her
transgressions were merely technical. Our
review of the record convinces us that
Hedrich did indeed violate the local
rules and that the court was within its
discretion to impose the sanctions it
did.

  The district court found two principal
problems with the response and proposed
additional facts: first, they violated
Western District of Wisconsin Local Rules
I.C.2 and II.C.4, which require that
 factual propositions shall be set
forth in numbered paragraphs, and to the
extent practicable, each paragraph shall
state only one factual proposition ; and
second, they failed to cite with
specificity admissible evidence in
support of the factual propositions she
advanced. We agree. The purpose of the
"numbered paragraphs" rule is to permit
the district court to correlate factual
propositions with the admissible evidence
the party alleges supports her position.
Hedrich’s submissions did no such thing.
Instead, she repeatedly offered long
strings of factual propositions in single
paragraphs that in some cases stretched
on for pages. In some instances, these
paragraphs did not even cast doubt on the
defendants’ proposed facts. Hedrich takes
issue with the court’s criticism of her
citations, but again, she misses the
point. While she literally provided
citations, they were not in the form
called for by the rule and they did not
serve the purpose of the rule. Instead,
they tended to be string citations at the
end of paragraphs containing numerous
factual propositions, again often
stretching over more than one page. In
several instances she concluded a factual
statement with only a cross- citation to
another fact paragraph that was itself
pages long and improperly supported.
These citations provided the court no
guidance as to which factual propositions
could be located where in the record. Not
only were these real offense[s] against
the local rules, it is precisely to
prevent this type of rambling summary
judgment submission that such rules
exist. Markham v. White, 172 F.3d 486,
490 (7th Cir. 1999) (explaining that
strict enforcement of local rules is
necessary to allow the court to organize
the evidence and identify undisputed
facts).

  In light of these problems, we cannot
say that the district court abused its
discretion by choosing an unduly harsh
sanction. To the contrary, it is common
to punish a party’s failure to comply
with summary judgment rules by ignoring
that party’s unsupported factual
allegations and accepting as true those
of the opposing party. See, e.g., Midwest
Imports, Ltd. v. Coval, 71 F.3d 1311,
1313 (7th Cir. 1995) (failure to properly
contest factual assertions under local
rules constitutes binding admission of
those facts); Bordelon v. Chicago Sch.
Reform Bd. of Trs., 233 F.3d 524 (7th
Cir. 2000) (exclusion not too harsh where
submissions undermine purpose of local
rules). In this case, both the local
rules and a separate reminder that the
court issued to the parties left no
question that the court would consider
only evidence that was set forth in a
proposed finding of fact with the proper
citation. Hedrich does not claim that she
was unaware of the rules or that the
rules were not clear, nor does she offer
any reasonable excuse for not complying
with them. Under the circumstances, the
sanction of exclusion was within the
district court’s discretion. Waldridge v.
American Hoechst Corp., 24 F.3d 918,
921-22 (7th Cir. 1994) (collecting cases
where strict enforcement of local summary
judgment rules has been upheld). Finally,
we do not find the district court’s
rulings too opaque to follow for purposes
of appellate review. We thus consider
this appeal on the basis of the record
the district court found to be properly
before it.

II

  Hedrich was hired by the University in
1990 as a tenure-track faculty member of
the Department of Health, Physical
Education, Recreation and Coaching (the
Department). When she joined the
Department, the majority of the tenured
faculty was female, but it also included
some men, including Dr. Steven
Albrechtsen. Years earlier, Albrechtsen
had filed a sex discrimination claim
against the University after it failed to
promote him. Hedrich and Albrechtsen
became friends.

  In the late fall of 1995, Hedrich came
up for tenure. At that time, the
chairperson of the Department was James
Miller. Defendant Brenda Clayton (also a
tenured faculty member in the Department)
succeeded him as chairperson in July
1996. Defendant H. Gaylon Greenhill was
Chancellor of the University, defendant
Kay Schallenkamp was Provost, and
defendant Jeffrey Barnett was Dean of the
College of Education (to which the
Department belonged).

  The tenured faculty in the Department
met December 4, 8, and 18 of 1995 to
review Hedrich’s tenure file, which
included materials related to her
teaching (peer and student evaluations),
her scholarship (research,
publications,presentations at
professional associations), and her
service and committee work for the
University. Hedrich made an oral
presentation to the committee on December
4, 1995. The committee ultimately rated
Hedrich above average in teaching and
service, but it gave her a below average
rating for scholarly activity. Hedrich
had submitted four manuscripts to
national peer-reviewed journals for
consideration, but none had yet been
accepted for publication. At the time of
the review, Hedrich had no publications
to her credit despite the fact that
Barnett had told her in two previous
performance reviews that this would be a
critical factor in her tenure decision.
The committee voted 7 to 1 to deny
Hedrich tenure. Only Albrechtsen voted in
Hedrich’s favor.

  Miller reported the committee’s decision
to Dean Barnett and Chancellor Greenhill,
explaining that the committee had
discussed Hedrich’s research and
scholarly activity at length but found
the four unpublished manuscripts to be
insufficient to demonstrate the requisite
degree of scholarly achievement. Barnett,
in a memorandum to Chancellor Greenhill
dated January 16, 1996, concurred in the
committee’s recommendation. That
memorandum noted that Hedrich had failed
to submit documentation of her teaching,
research, and service achievements to the
faculty committee. Barnett also noted the
insufficiency of Hedrich’s four
unpublished manuscripts.

  Hedrich received notice of the faculty
committee’s decision on January 16, 1996.
On January 25, 1996, she received a
letter from Provost Schellenkamp telling
her that the 1996-97 academic year would
be her last. Hedrich immediately sought
an explanation from Miller for the
decision and he cited her low rating for
scholarly activity. Hedrich requested
reconsideration by the faculty, but after
two meetings the faculty reconfirmed its
decision. Hedrich then appealed to the
Faculty Grievance and Hearing Committee,
which convened the Hedrich Tenure Review
Appeals Panel (Appeals Panel).

  The Appeals Panel, headed by Dr. Douglas
Eamon, eventually issued a report to
defendants Greenhill and Barnett on June
14, 1996. The report concluded that, con
trary to Barnett’s claim to Greenhill in
his January 16 memorandum, there was no
problem with the documentation Hedrich
had submitted to the faculty committee
about her scholarly, teaching, and
service activities. It also concluded
that the Department faculty committee’s
decision to deny tenure on the basis of
Hedrich’s having failed to publish any of
her manuscripts in nationally peer-
reviewed journals was not consistent
with the performance criteria adopted by
the department and stated in the
University Handbook. Although the panel
did not say so, it believed that this
conclusion would require the empaneling
of a so-called Notestein Review
Committee.

  Wisconsin law provides that tenure may
be granted only where the Board of
Regents receives an affirmative
recommendation from the faculty member’s
department and from the university
chancellor, unless a tenure appeals panel
concludes that the department based its
decision to deny tenure on impermissible
factors. Wis. Stat. sec. 36.13(2)(a). In
that case, an independent committee--
called a Notestein committee, after the
state Assembly member who initiated the
legislation creating these procedures--
may be convened to conduct an independent
assessment of the candidate’s
qualifications. If that committee
determines that the faculty member should
receive tenure and the chancellor makes
an affirmative recommendation to that
effect, then the Board of Regents may
grant tenure over the objection of the
faculty member’s department. Wis. Stat.
36.13(2)(b). One impermissible factor
that may trigger a Notestein committee is
the improper consideration of
qualifications, such as the failure to
consider available data bearing
materially on the quality of
performance. Wis. Admin. Code sec. UWS
3.08(1)(c).

  When Greenhill received the Appeals
Panel report, he decided that its
findings did not warrant empaneling a
Notestein committee. As Greenhill
understood the system, the Wisconsin
Administrative Code gives the chancellor
the final say over how to proceed with an
appellate panel’s findings. See Wis.
Admin. Code sec. UWS 3.08(3) ("The
decision of the chancellor shall be final
on such matters"). In a June 28, 1996,
memorandum, Greenhill reported to the Ap
peals Panel, the Department, and to
Hedrich that after reviewing the panel’s
report he saw no basis for convening a
Notestein committee. Greenhill found
nothing in the report to indicate that
the Department had relied on
impermissible factors in reaching its
decision. He also concluded that Hedrich
had not presented clear evidence that she
met the scholarship requirements for
tenure and affirmed the Department’s
decision.

  Eamon, now joined by Richard Schauer,
Chair of the Academic Freedom and Tenure
Committee, strenuously objected to
Greenhill’s decision not to convene a
Notestein committee. Their dispute turned
on the proper interpretation of the
Wisconsin statutes and administrative
code. On October 25, 1996, after a series
of memoranda failed to persuade
Greenhill, the Appeals Panel amended
its earlier report, explicitly finding
that the Department had relied on
impermissible factors in denying Hedrich
tenure. Upon receiving the amended
findings, Greenhill initially relented
and agreed to return the matter to the
Department for reconsideration.

  The Department’s tenured faculty, now
led by defendant Clayton, objected to
Greenhill’s decision. They sent the
Chancellor a letter in which they argued
that Hedrich’s request was not timely and
that she had not demonstrated any rule
violations in the tenure denial process.
Ultimately, Greenhill agreed. In a
November 22, 1996, memorandum to all
parties involved, he explained that the
appeals process was concluded and that
the matter [of Hedrich’s tenure] must
now be considered closed. He cited his
June 28, 1996, letter as the legally
determinative final judgment in the
matter.

  Eamon and Schauer again challenged
Greenhill’s authority to close the matter
without convening a Notestein committee.
On January 17, 1997, with their support,
Hedrich asked the Faculty Senate
Executive Committee to commence a
Notestein review. The Executive Committee
agreed to convene an ad hoc credential
review committee, over Greenhill’s
strenuous objection, in the Spring of
1997. The Hedrich Credential Review
Committee (CRC) considered the materials
relevant to Hedrich’s tenure that were
before the Department at the time of its
initial decision. On November 5, 1997,
the CRC concluded that Hedrich had
properly been denied tenure. Believing
that the CRC had not followed proper
procedures when considering her record,
Hedrich appealed its decision to the
Executive Committee of the Faculty
Senate. The Executive Committee has not
acted on the matter.

  Hedrich began looking for alternative
academic employment in the Spring of
1997. She applied for two positions that
year. She applied for one position in the
spring of 1998 and two that fall.
Finally, she applied for two positions in
1999. All her applications were without
success. Hedrich ultimately took a
position as a staff nurse in Pewaukee,
Wisconsin.

  On September 1, 1998, Hedrich filed a
complaint with the Wisconsin Personnel
Commission (WPC) alleging gender, age,
and sexual orientation discrimination.
The WPC dismissed her complaint as not
timely. It concluded that Hedrich did not
file her charge until more than 300 days
after any reasonable person would have
known that her tenure application had
been denied. Later in September of 1998,
Hedrich filed the same charges with the
EEOC. The EEOC also dismissed her
complaint as untimely.

  Hedrich then filed suit in Wisconsin
state court. The defendants removed the
case to federal court. Hedrich’s
complaint alleged several violations of
law. She alleged that defendants
discriminated against her on the basis of
"gender, sexual orientation, and age" in
violation of 42 U.S.C. sec. 2000 et seq.
and 29 U.S.C. sec. 623 et seq., and that
defendants deprived her of her
"constitutionally protected liberty
interest in her good name and reputation
without due process of law." The district
court also construed Hedrich’s complaint
as stating an equal protection claim.
Defendants filed motions to dismiss on
the pleadings and on summary judgment;
they succeeded in their effort to win
summary judgment. Hedrich now appeals all
adverse rulings except the one dismissing
the age discrimination theory.

III

A.    Title VII

  Hedrich’s theory of sex discrimination
in her unsuccessful bid for tenure rests
on the idea that the defendants were
motivated by her association with a male
employee who had earlier filed a sex
discrimination claim against the
University, Dr. Albrechtsen. In support
of her associational discrimination
theory, Hedrich cites Drake v. Minnesota
Mining & Mfg. Co., 134 F.3d 878 (7th Cir.
1998) and Moffett v. Gene B. Glick Co.,
621 F. Supp. 244 (N.D. Ind. 1985). We need
not decide whether this is really a sex
discrimination theory, if it is really a
retaliation theory, or if there was
adequate factual support for it either
way, because Hedrich’s complaint to the
WPC was filed too late.

  Hedrich had 300 days from the time she
suffered her adverse employment action--
the denial of tenure--to file her
complaint with the WPC or the EEOC. See
Alexander v. Wisconsin Department of
Health and Family Services, 263 F.3d 673,
680 n.1 (7th Cir. 2001); 42 U.S.C.
2000e-5(e). She filed her complaint with
the WPC on September 1, 1998, meaning
that her adverse employment action was
actionable only if it occurred on or
after November 5, 1997. Because under
Wisconsin law the Board of Regents may
grant tenure only when it has an
affirmative recommendation from a
university chancellor, the district court
concluded that Hedrich should have known
no later than her receipt of Greenhill’s
June 28, 1996, memorandum that her tenure
application had been denied. Citing the
Supreme Court’s opinion in Delaware State
College v. Ricks, 449 U.S. 250 (1980),
the court found that the mere fact that
Hedrich had avenues available (or created
avenues) to appeal Greenhill’s decision
did not alter the fact that his decision
was final for purposes of the limitations
period on her Title VII claim. As the
Supreme Court put it in Ricks,
 entertaining a grievance complaining of
the tenure decision does not suggest that
the earlier decision was in any respect
tentative. 449 U.S. 505-06. While it is
also possible that Greenhill’s decision
was not final until his memorandum of
November 26, 1996, in which he declared
the Hedrich tenure matter to be closed,
that date is also far too early to be
included within Hedrich’s Title VII
complaint.

  Despite Hedrich’s tardy filing, the
district court declined to dismiss
Hedrich’s Title VII claim on timeliness
grounds. It found that she had made a
 plausible assertion of estoppel. We
think this conclusion cannot be squared
with Ricks. In order to make out a claim
for equitable estoppel, the plaintiff
must present evidence that the defendant
[took] active steps to prevent the
plaintiff from suing in time. Hentosh v.
Herman Finch Univ., 167 F.3d 1170, 1174
(7th Cir. 1999). These steps must amount
to "a deliberate design by the employer
or . . . actions that the employer should
unmistakably have understood would cause
the employee to delay filing his charge."
Mull v. ARCO Durethene Plastics, Inc.,
784 F.2d 284, 292 (7th Cir. 1986). They
are typically acts of wrongdoing such
as hiding evidence or promising not to
rely on a statute of limitations defense.
Cada v. Baxter Healthcare Corp., 920 F.2d
446, 450-51 (7th Cir. 1990). In this
case, the only steps taken by the Univer
sity after June 28, 1996, were those
initiated by Hedrich in her effort to
appeal Greenhill’s decision. No
reasonable jury could conclude that these
were acts of wrongdoing undertaken by the
University to dissuade Hedrich from
filing a Title VII claim. Moreover, if
permitting Hedrich to appeal the
Chancellor’s concededly final tenure
decision was a step to prevent plaintiff
from suing in time, then any time a
faculty member took advantage of an
opportunity to appeal an adverse tenure
decision within her university system the
Title VII statute of limitations would be
tolled. This is exactly the proposition
that was proposed and expressly rejected
in Ricks. 449 U.S. at 261.

  Other than permitting Hedrich to invoke
the University system’s internal appeals
procedure, none of the defendants in this
case did anything to suggest to her that
Greenhill’s June 28, 1996, decision and
his emphatic affirmation of that decision
in November of 1996 were anything other
than final. Although the question of when
a tenure decision becomes final for Title
VII purposes can be a difficult one, it
is not a problem here. The only question
is whether permitting a tenure applicant
to pursue avenues of appeal after a final
adverse tenure decision is enough to
raise a triable issue of equitable
estoppel. It is not. This leaves us with
our earlier conclusion: Hedrich’s Title
VII claim was not timely filed and was
thus properly dismissed.

B.   Equal Protection Violation

  Hedrich also raised two claims under 42
U.S.C. sec. 1983: the first was an equal
protection claim, which she brought
against only the individually named
defendants and not the Board of Regents,
in which she asserted that the process by
which her tenure decision was made
constituted a denial of her rights under
the Equal Protection Clause; the second
was a due process claim (also against
only the individuals), which we address
below. The district court offered
tworeasons for dismissing the equal
protection claim: first, that Hedrich had
not adequately alleged that a conspiracy
existed between the named defendants, and
second, that she failed to present
sufficient evidence of an equal
protection violation to survive summary
judgment because she had adduced no
evidence to show that she was
treateddifferently from any other
similarly situated candidate or that the
defendants were motivated by the intent
to discriminate against persons such as
plaintiff. We affirm on the basis of the
second of these reasons.

  There is no dispute that part of
Hedrich’s employment contract with the
University included a promise by the Uni
versity to consider her for tenure. And
we agree that the process by which her
tenure application was decided is subject
to scrutiny under the equal protection
clause. See, e.g., Gregory v. Ashcroft,
501 U.S. 452 (1991) (considering whether
mandatory retirement age for judges
violates the Equal Protection Clause). In
order to make out an equal protection
claim, however, Hedrich had to present
evidence that the defendants treated her
differently from others who were
similarly situated. She also had to
present evidence that the defendants
intentionally treated her differently
because of her membership in the class to
which she belonged. See Personnel Adm’r
of Mass. v. Feeney, 442 U.S. 256, 279
(1979); Nabozny v. Podlesny, 92 F.3d 446,
453 (7th Cir. 1996). Finally, where, as
here, Hedrich alleges that she was a
class of one --a heterosexual female
professor who befriended Dr. Albrechtsen,
a heterosexual male professor who had
previously filed a sex discrimination
complaint--it was her burden to show that
the defendants justification for
discriminating against her was irrational
and arbitrary. Village of Willowbrook v.
Olech, 528 U.S. 562, 564 (2000).

  We agree with the district court that
Hedrich did not present competent
evidence on several of these elements. In
particular, while she offered evidence
that the criteria the faculty applied in
assessing her scholarship were not
consistent with those set out in the
University Handbook, she had nothing to
indicate that other tenure applicants in
the Department were not assessed
according to the same allegedly erroneous
criteria. Hedrich also failed properly to
present any evidence to support her claim
that the real reason that each of the
defendants acted to deny her tenure was
to punish her for her friendship with Dr.
Albrechtsen. To the contrary, the record
reveals that male and female faculty
members alike (including the male
chairperson) voted to deny her tenure,
and she has no theory to explain why the
male members might have resented the
heterosexual friendship. With no evidence
on these two critical points, the court
properly dismissed Hedrich’s equal
protection claim.

C.  Liberty Interest
  Hedrich last contends that the
defendants actions in denying her tenure
deprived her of her liberty interest in
pursuing her chosen career, in violation
of her due process rights. As we
explained recently, if the character
and circumstances of a public employer’s
. . . conduct or statements are such as
to have destroyed an employee’s freedom
to take advantage of other employment
opportunities, the employee can bring
suit based on the deprivation of his
freedom to pursue the occupation of his
choice. Bordelon, 233 F.3d at 531.

  In order to reach a jury on her liberty
interest claim, Hedrich first had to
present evidence that the defendants
engaged in conduct that was so
stigmatizing that it crossed the line
from mere defamation, which is not
actionable under the Constitution, see
Paul v. Davis, 424 U.S 693, 701 (1976),
over to an infringement of a liberty
interest. The denial of tenure or
employment is not, by itself,
stigmatizing conduct in the legal sense
of the term. Wooten v. Clifton Forge
School Bd., 655 F.2d 552, 555 (4th Cir.
1981) (no liberty interest claim arises
merely from denial of tenure). As we
explained in Lawson v. Sheriff of
Tippecanoe County, 725 F.2d 1136, 1138-39
(7th Cir. 1984), a termination is only
stigmatizing if it is accompanied by a
publicly announced reason that impugns
[the employee’s] moral character," id. at
1138, or implies "dishonesty or other
job- related moral turpitude id. at
1139. See also Board of Regents of State
Colleges v. Roth, 408 U.S. 564, 573
(1972).

  Hedrich urges that she was stigmatized
by the defendants statements that she
did not meet Whitewater’s standards of
scholarship. This inference can be drawn,
however, from practically every denial of
tenure or termination. Labeling an
employee as incompetent or otherwise
unable to meet an employer’s expectations
does not infringe the employee’s
liberty. Head v. Chicago Sch. Reform Bd.
of Trustees, 225 F.3d 794, 801 (7th Cir.
2000). Alternatively, Hedrich contends
that she was stigmatized by the
defendants claims that she did not
submit the relevant documentation for
consideration by the faculty. This, she
argues, portrays her to be a dolt. The
district court found that no properly
presented evidence could support the
proposition that the defendants’
statements were false. See Strasburger v.
Board of Education, 143 F.3d 351, 356
(7th Cir. 1998). Even assuming that
Hedrich did present such evidence,
however, these statements do not suggest
the kind of moral turpitude or dishonesty
that would give rise to a liberty
interest claim.

  If Hedrich could identify stigmatizing
statements made by her employer, she
would then have to provide evidence that
these were made public and that as a
result it was virtually impossible for
[her] to find new employment in [her]
chosen field. Head, 225 F.3d at 801.
Hedrich cannot satisfy either of these
requirements. The only evidence she
points to is the fact that over three
years she applied for seven academic jobs
and was not hired. From this she believes
that a reasonable jury could infer that
the defendants were publicly defaming her
and that it was virtually impossible for
her to find an academic position. Anyone
familiar with the academic job market
knows that failing to receive a tenure
track position after only seven
applications is commonplace, even under
the best of circumstances. There is also
no question that once a person has been
denied tenure, finding another academic
position is considerably more difficult;
failing on seven attempts in that case is
not surprising. Nonetheless, Hedrich’s
evidence could not be construed by a
trier of fact to show that the
consequences of her tenure denial have
been any more severe than any other
professional’s failure to receive a
desired promotion. Hedrich’s liberty
interest claim was properly denied.

IV

  We recognize that the denial of tenure
is a serious matter for someone who is
trying to pursue an academic career. It
is possible--though we express no opinion
on the point-- that Hedrich’s tenure
application could have been handled
better. The University may have lost a
quality faculty member. But on the record
before us, no reasonable jury could
conclude that Hedrich’s denial of tenure
violated her rights under federal law. We
therefore Affirm.